Citation Nr: 0622940	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  03-08 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
death of the appellant's spouse.

2.  Entitlement to accrued benefits.

3.  Entitlement to nonservice-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C.A. Skow, Counsel 


INTRODUCTION

The appellant's spouse served in World War II in the 
Recognized Guerrillas and Regular Philippine Army from May to 
October 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from October 2002 and August 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant's spouse died in April 2002; service 
department certification reflects he served in the Recognized 
Guerrillas and Regular Philippine Army from May to October 
1945.

2.  Private hospital records dated April [redacted], 2002, reflect 
that the appellant's spouse was seen in the emergency room 
for breathing difficulty of two days' duration, which was 
assessed as cardio-respiratory arrest secondary to acute 
myocardial infarction; treatment was administered but the 
veteran died.

3.  A certified death certificate reflects that the veteran's 
immediate cause of death in April 2002 was cardio-respiratory 
arrest, with the antecedent caused listed as acute myocardial 
infarction.

4.  At the time of his death, the appellant's spouse had no 
service-connected disabilities.

5.  At the time of his death, the appellant's spouse had a 
claim pending for nonservice-connected pension benefits.


CONCLUSIONS OF LAW

1.  A service connected disability did not cause, or 
contribute substantially or materially in producing, the 
death of the appellant's spouse.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2005).

2.  Basic eligibility for nonservice-connected death pension 
benefits is not shown.  38 U.S.C.A. § 107, 1318 (West 2002); 
38 C.F.R. § 3.40, 20.1106 (2005).

3.  There is no legal entitlement to accrued benefits.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
July 2002 letter.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the appellant did not received notice concerning 
effective dates.  

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the appellant 
has been afforded the appropriate information in order to 
advance any contention regarding the claim considered herein:  
The July 2002 letter provided information about a disability 
rating for an increased rating such that to establish 
entitlement for the benefit sought the evidence must show 
that the death of the appellant's spouse was at least 
contributed to by a disability incurred or aggravated in 
service.  As such, the appellant was aware and effectively 
notified of information and evidence needed to substantiate 
and complete her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In terms of any notification regarding a downstream element, 
it is also noted that due to the denial of the issues below, 
any such downstream issue is rendered moot; thus, the 
appellant is not prejudiced by the Board's consideration of 
the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient VCAA notification.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(holding that a timing error can be cured when VA employs 
proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
July 2002 letter.   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical opinion when 
such is necessary to make a decision on the claim.  In this 
case, there is absolutely no evidence of any cardiovascular 
disease for decades following service, and no evidence 
attributing cardiovascular disease to the period of service 
of the appellant's spouse.  The RO also obtained all 
available treatment records identified.  

Regarding the accrued benefits and death pension appeals, the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  Such is the case 
with respect to these claims, as discussed below.  Therefore, 
because no reasonable possibility exists that would aid in 
substantiating these claims, any deficiencies of VCAA notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Given the preceding, VA satisfied its duties to the appellant 
given the circumstances of this case.  

II.  Claims

A.  Cause of Death

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.  Service connection for cardiovascular-renal 
disease may be granted if manifest to a compensable level 
within one year of separation.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Having carefully reviewed the evidence pertaining to the 
appellant's claim, the Board concludes that the preponderance 
of the evidence is against service connection for the cause 
of the veteran's death.  The veteran died in April 2002.  
Private hospital records show that he died from cardio-
respiratory arrest secondary to acute myocardial infarction.  
A death certificate shows that the veteran's immediate cause 
of death was cardio-respiratory arrest, with the antecedent 
cause listed as acute myocardial infarction.  The evidence of 
record is silent for medical findings of any heart pathology 
in service, or for several decades thereafter.  Moreover, 
competent evidence relating the veteran cause of death to 
service has not been presented.  The appellant is not 
competent to provide a medical opinion as to the cause of 
veteran's death.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim must be denied.  Absent a 
relative balance of the evidence, the evidence is not in 
equipoise and the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Nonservice-Connected Death Pension

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by chapter 11, title 38, 
United States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) ninety days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
Id. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The facts in this case are not in dispute.  In February and 
October 1979, the RO informed the appellant's spouse that he 
was not eligible for pension benefits because of his service 
status.  In May 1980, the U.S. Department of Army provided 
certification of the veteran's military service, showing 
recognized guerilla service from September 27 to October 4, 
1945.  The appellant's spouse was again informed in October 
and December 2000 that he was not eligible for nonservice-
connected pension benefits.

In May 2001, the appellant's spouse filed a claim for 
nonservice-connected pension.  The RO denied the claim in 
June 2001 because there was no legal entitlement under the 
law.  It was noted that the appellant's spouse had recognized 
guerilla service from May to October 1945, which did not meet 
the basic eligibility requirements.  He filed a notice of 
disagreement with that decision in November 2001, arguing 
that guerilla forces were entitled to full benefits.  He died 
five months later in April 2002.

The appellant seeks entitlement to VA death pension benefits 
and has submitted multiple documents in support of her claim.  
Based upon the provisions of 38 C.F.R. § 3.203, however, none 
of the documents submitted constitutes valid evidence of 
service which qualifies for VA benefits, because none of 
those documents was issued by a United States military 
service department.  Among those documents were a copy of a 
unit roster showing the veteran, and a copy of documents 
showing that the veteran was a member of the Philippine 
Veterans Bank.

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Therefore, the Board finds that, although the 
veteran had recognized guerilla service, that service does 
not render the appellant eligible for non-service-connected 
death pension.  See 38 U.S.C.A. § 107(a) (West 2002); Cacalda 
v. Brown, 9 Vet. App. 261, 265-66 (1996).  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

C.  Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2005).  In 
Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision in order for a surviving spouse 
to be entitled to accrued benefits.  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2005).

In the instant case, review of the record reveals that the 
appellant's spouse had a claim for pension benefits pending 
prior to his death.  No other claims were pending.  Although 
the pension claim was denied in October 2001, the appellant's 
spouse filed a notice of disagreement in November 2001.  The 
appellant's spouse died in April 2002 and the appellant then 
filed a timely claim for accrued benefits, arguing that 
pension benefits were accorded her spouse and thus should 
pass to her.

A review of the record shows that neither the appellant's 
spouse or the appellant disputes that the appellant's spouse 
served with the recognized guerrillas from May to October 
1945.  Because pension benefits are not available with this 
type of service under the law, as discussed above, the claim 
is without legal merit.  Where the law, and not the evidence, 
is dispositive of a claim, such claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Therefore, the Board concludes that the 
appellant's claim for accrued benefits must be denied as a 
matter of law.


ORDER

Service connection for the cause of the death of the 
appellant's spouse is denied.

Nonservice-connected death pension benefits are denied.

Accrued benefits are denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


